271 F.2d 959
Matter of the Petition of Eugene P. READING, 30 Aberdeen Road, Elizabeth, New Jersey, owner of the motorboat Crow's Nest IIA, her engines, etc., for exoneration from or limitation of liability, civil and maritime, Petitioner-Appellee,v.George H. BEAUDIN, Claimant-Appellant.THE CROW'S NEST IIA.
No. 46.
Docket 25584.
United States Court of Appeals Second Circuit.
Argued November 17, 1959.
Decided December 1, 1959.

Appeal from a final decree of the United States District Court for the Northern District of New York, in Admiralty; James T. Foley, Judge.
Claimant appeals from a decree granting a petition for complete exoneration from liability and dismissing appellant's claim. Opinion below reported at 169 F. Supp. 165.
John L. Quinlan, New York City (John B. Shields and Bigham, Englar, Jones & Houston, New York City, and Carter & Conboy Albany, N. Y., on the brief), for petitioner-appellee.
William W. Millington, Lake George, N. Y. (Millington & Garlick, Lake George, N. Y., on the brief), for claimant-appellant.
Before MAGRUDER, MEDINA and FRIENDLY, Circuit Judges.
PER CURIAM.


1
The decree is affirmed on the opinion of Judge Foley, D.C., 169 F.Supp. 165.